Judgment unanimously affirmed. Memorandum: Contrary to defendant’s assertions, we find that, based upon our review of the evidence, the law, and the circumstances of this case, defense counsel provided meaningful representation (see, People v Satterfield, 66 NY2d 796, 799; People v Baldi, 54 NY2d 137, 147). Further, since defendant suffered no substantial prejudice, we find no error in the trial court’s granting defendant a continuance rather than an order of preclusion or mistrial because of the People’s failure to provide in a timely fashion the names of two of the People’s witnesses and their pretrial statements (see, CPL 240.70; People v Eleby, 137 AD2d 708, 709, lv denied 71 NY2d 1026; People v Donald, 107 AD2d 818, 819-820).
We have reviewed the remaining contentions of defense counsel and the contentions raised by defendant in his pro se brief and we find them to be without merit. (Appeal from judgment of Wyoming County Court, Dillon, J.—murder, second degree.) Present—Denman, J. P., Green, Balio, Lawton and Davis, JJ.